Case: 2:19-cv-01911-MHW-EPD Doc #: 35 Filed: 03/15/20 Page: 1 of 3 PAGEID #: 296




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JOHN DOE M.B., et al.,

                       Plaintiffs,                           Case No. 2:19-cv-1911



        v.

THE OHIO STATE UNIVERSITY,

                       Defendant.



              PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE
                      CERTAIN DOCUMENTS UNDER SEAL

        Pursuant to Local Rule 5.2.1 and Fed. R. Civ. P. 5.2, Plaintiffs, by and through undersigned

counsel, respectfully request leave of court to file an Unopposed Motion and Proposed Order under

seal.

        Due to recent confidential developments involving settlement issues for survivors, most of

whom are John Does, Plaintiffs have a good faith basis to file the motion and proposed order.

Michael Carpenter, Esq., on behalf of Defendant, has reviewed this motion and has no opposition.

        Accordingly, Plaintiffs respectfully request that this Court issue an Order authorizing

Plaintiffs to file these certain documents under seal.




                                                  1
Case: 2:19-cv-01911-MHW-EPD Doc #: 35 Filed: 03/15/20 Page: 2 of 3 PAGEID #: 297




                                              Respectfully submitted,

                                              /s/ Robert J. Lantzy
                                              Robert J. Lantzy (MI # P57013)
                                              Buckfire & Buckfire, P.C.
                                              29000 Inkster Road
                                              Suite 150
                                              Southfield, MI 48034
                                              (248) 569-4646
                                              (248) 569-6737 facsimile
                                              robert@buckfirelaw.com




                                       2
Case: 2:19-cv-01911-MHW-EPD Doc #: 35 Filed: 03/15/20 Page: 3 of 3 PAGEID #: 298




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 15th day of March 2020, the foregoing was

filed via the ECF/CM system with the Clerk of the Court and served upon counsel of record via

email through the Court’s ECF/CM system by means of the Notice of Electronic Filing.



                                                          /s/ Robert J. Lantzy




                                               3
